People v Moore (2015 NY Slip Op 02192)





People v Moore


2015 NY Slip Op 02192


Decided on March 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2015

Tom, J.P., Acosta, Andrias, Moskowitz, Kapnick, JJ.


14536 4261/09 5984/09

[*1] The People of the State of New York, Respondent,
vKevin Moore, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Joshua L. Haber of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard D. Carruthers, J. at application to proceed pro se; Lewis Bart Stone, J. at jury trial and original sentencing; Daniel McCullough, J., at resentencing), rendered August 18, 2011, as amended December 18, 2013, convicting defendant of five counts of burglary in the third degree and seven counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of 10 to 20 years, unanimously affirmed.
Before allowing defendant to waive his right to counsel, the court conducted a thorough inquiry and fully warned defendant of the disadvantages and risks of representing himself and of the
important role of an attorney (see People v Arroyo, 98 NY2d 101 [2002]; People v Collins, 77 AD3d 404 [1st Dept 2010] lv denied 16 NY3d 797 [2011]). The court also asked defendant about his psychiatric history, and there is nothing in the record to indicate that defendant was mentally ill or had any mental condition that would affect his ability to waive counsel and proceed pro se (see People v Stone, 22 NY3d 520, 527-529 [2014]). Further, the court did not immediately grant defendant's request. Rather, the court adjourned the proceedings so that defendant could consult with defense counsel "at length" about defendant's decision to represent himself. Moreover, although the court was not required to do so, it ordered that defense counsel remain in the case as defendant's legal advisor (see People v Rodriguez, 95 NY2d 497, 501 [2000]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2015
CLERK